Citation Nr: 0501281
Decision Date: 01/14/05	Archive Date: 03/14/05

DOCKET NO. 03-28 657                        DATE JAN 14 2O05

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to an higher initial rating for bilateral hearing loss, currently evaluated at 10 percent disabling.

2. Entitlement to separate compensable evaluations for tinnitus in each ear.

REPRESENTATION

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the veteran's claim was certified on appeal to the Board in October 2004. The veteran submitted additional evidence that was received at the Board in December 2004. The evidence is not pertinent to the issue of entitlement to separate compensable evaluations for tinnitus in each ear. However, it is pertinent to the veteran's claim for a higher initial rating for bilateral hearing loss. The veteran did not submit a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ). See 69 Fed. Reg. 53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. § 20. 1304(c)). In light of the Board's action to remand the hearing loss issue, the AOJ will be able to consider the evidence in conjunction with the other evidence to be developed.

(Consideration of the claim for a higher initial rating for bilateral hearing loss is deferred pending completion of the development sought in the remand below.)

FINDING OF FACT

The veteran's service-connected tinnitus is manifested by recurrent symptoms.

CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in each ear is without legal merit. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §§ 4.25,4.87, Diagnostic Code 6260 (2004).

- 2 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for tinnitus by way of a rating decision dated in March 2003. He was assigned a 10 percent disability rating for tinnitus effective from May 3, 2002. The veteran submitted his notice of disagreement with the initial disability rating in ApriI2003.

Under the current rating criteria for Diagnostic Code 6260, a 10 percent evaluation is the maximum disability rating provided for tinnitus that is recurrent. See 38 C.F.R. § 4.87, Diagnostic Code 6260.

The Board notes that on May 22, 2003, VA's Office of General Counsel issued a precedentia1 opinion, holding that 38 C.F .R., § 4.87, Diagnostic Code 6260, as in effect prior to June 10, 1999, and as amended as of that date, authorized a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head. The opinion went on to hold that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code. See VAOPGCPREC 2-2003.

As indicated above, the veteran's tinnitus is currently evaluated as 10 percent disabling, which is the maximum schedular evaluation available for that disability. The veteran argues that he is entitled to separate 10 percent evaluations for each ear.

The Board notes that it has been VA's policy for a number of years that, where tinnitus is to be rated as a disability in its own right, only one 10 percent rating is assignable for the tinnitus, whether the sound is perceived in one ear, both ears, or in the head. See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822-25,823 (2003). Moreover, effective June 13, 2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 specifically require the assignment of a single evaluation for bilateral tinnitus.

In sum, Diagnostic Code 6260, under which the veteran's tinnitus is currently rated, now specifically provides, consistent with prior VA policy, that only a single 10 percent evaluation is assignable for bilateral tinnitus. More importantly, VA's

- 3 


Office of General Counsel has specifically held that separate ratings for tinnitus for. each ear may not be assigned under any diagnostic code. The Board is bound in its decisions by the precedent opinions of VA's General Counsel.

The United States Court of Appeals for Veterans Claims (Court) has held that in a case. where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 yet. App. 426,430 (1994). Since 38 C.F.R. § 4.87, Diagnostic Code 6260 prohibits assignment of separate evaluations for bilateral tinnitus, and as VAOPGCPREC 2:-2003 prohibits assignment of separate evaluations for bilateral tinnitus regardless of the diagnostic code involved, there is no basis for the veteran's claim for separate compensable evaluations for his service-connected tinnitus. His claim must therefore be denied.

In deciding the issue in this case, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.8.C.A. §§ 5100,5102, 5103, 5103A, 5106, 5107,5126 (West 2002). The Board has also considered the implementing regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The VA General Counsel has specifically addressed whether VA is required to provide notice to a claimant of the information and evidence necessary to substantiate a claim for separate disability evaluations for each ear for tinnitus under 38 U.S.C.A. § 5103(a). The General Counsel has held that there is no requirement to provide the notice as the entitlement to separate ratings is barred by the current Diagnostic Code 6260 and by the previous versions of Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003. VAOPGCPREC 2-2004.

ORDER

Entitlement to separate compensable evaluations for tinnitus in each ear is denied_

- 4


REMAND

Service connection for bi1?tera1 hearing loss was predicated on the results of a VA audiological examination conducted in February 2003. The veteran indicated in his claim that he was exposed to a high 1eve1 of acoustic trauma while serving on active duty. Audiometric testing revealed pun::t6ne thresholds, in decibels, for the right ear of 25 at 1000 Hertz, 50 at 2000 Hertz, 75 at 3000 Hertz, and 85 at 4000 Hertz with an average puretone threshold of 59. Puretone thresholds, in decibels, for the left ear of 55 at 1000 Hertz, 50 at 2000 Hertz, 90 at 3000 Hertz, and no response at 4000 Hertz. The examiner elected to take the average of the 3 recorded puretone thresholds for the left ear, which was 65. Speech audiometry testing revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.

Evaluations of defective hearing range from noncompensable to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in four frequencies--l 000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(d) (2004). There is no authority for taking the average of only 3 readings. Id. Consequently, another examination is required.

What is significant about the requirement that the puretone average be of 4 rather than 3 threshold readings is that in cases such as the veteran's unusual results are obtained. Even the February 2003 examiner noted in her diagnoses that the veteran's loss of hearing acuity in the left ear was more severe than in the right. Nevertheless, if the average of only 3 puretone thresholds is used for the left ear, a lower numeric score is obtained, see 38 C.F.R. § 4.85, which suggests better hearing acuity in the left ear than in the right ear. Such a result was not intended by the rating criteria. Id.

As noted in the Introduction section of his decision, the veteran submitted additional medical evidence that was received by the Board in December 2004. The evidence included the results of a VA audiogram. However, the results of the audiogram were presented in chart form. The RO should have the audiogram

- 5 


reviewed to determine if it meets the standards for acceptance as examination for. rating purposes. See 38 C.F.R. § 4.85(a) (2004). If it does, the audiogram should be included in any determination of a possible higher rating. If it does not, that fact should be noted in any supplemental statement of the case issued.

Tn order to obtain information necessary to properly apply the pertinent rating criteria, this case. is REMANDED to the RO for the following actions:

1. The veteran should be scheduled for a VA audiological examination for compensation purposes. Testing should be conducted and all results necessary to apply pertinent rating criteria should be obtained. If no response is obtained at any frequency because of the veteran's poor hearing acuity, the examiner should nevertheless provide a best estimate of the puretone threshold, or should indicate the maximum score. This is required so that an average may be taken from 4 specific readings as required by 38 C.F.R. § 4.85(d).

2. The RO should ensure that all necessary test results are obtained. If not, the examination report should be returned to the examiner for amendment. The RO should thereafter re-adjudicate the veteran's claim. Consideration should include the results of the VA audiogram received at the Board in December 2004. The RO should also consider the provisions of 38 C.F.R. § 4.86 (2004) if any test results match an exceptional pattern of hearing impairment. If the benefit sought is not granted, a supplemental statement of the case should be issued. The veteran should be given opportunity to respond to the supplemental statement of the case.

- 6


Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this issue. The appellant need take no action unless otherwise notified. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369;(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub; L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

- 7 




